 

EXHIBIT 10.29.1

 
FARMER MAC MORTGAGE
SECURITIES CORPORATION,
As Note Purchaser


NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
As Borrower


U.S. BANK NATIONAL ASSOCIATION,
As Collateral Agent


FEDERAL AGRICULTURAL
MORTGAGE CORPORATION,
As Guarantor
_______________________________
 
FIRST AMENDMENT TO PLEDGE AGREEMENT
 
_______________________________
 
Dated as of September 23, 2009
 

 

 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO PLEDGE AGREEMENT
 
FIRST AMENDMENT TO PLEDGE AGREEMENT, dated as of September 23, 2009, among
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a District of Columbia
cooperative association and its successors and assigns (hereinafter called
“National Rural”), FARMER MAC MORTGAGE SECURITIES CORPORATION, (the
“Purchaser”), a wholly owned subsidiary of FEDERAL AGRICULTURAL MORTGAGE
CORPORATION, a federally-chartered instrumentality of the United States and an
institution of the Farm Credit System and its successors and assigns (“Farmer
Mac”), U.S. BANK NATIONAL ASSOCIATION, a national banking association and its
successors and assigns (hereinafter called the “Collateral Agent”), and Farmer
Mac, as Guarantor.
 
RECITALS
 
WHEREAS, the Purchaser, National Rural, Farmer Mac, and the Collateral Agent are
parties to a certain Pledge Agreement dated as of February 5, 2009 (“Pledge
Agreement”); and
 
WHEREAS, the parties have agreed to modify the Pledge Agreement as set forth
herein.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Farmer Mac, the Purchaser, National Rural and the Collateral Agent agree as
follows:
 
1.           Recitals.  The foregoing Recitals are hereby incorporated by
reference into this Amendment.


2.           Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Pledge Agreement.


3.           Amendment.


(a)           The Pledge Agreement is hereby amended by deleting the definition
of Allowable Amount in Section 1.01 in its entirety and replacing it with the
following:


“Allowable Amount” on any date means, with respect to Eligible Securities, the
aggregate principal amount of such Eligible Securities theretofore advanced
thereon which remains unpaid on such date, subject to any limitation on the
Allowable Amount applicable through the definition of “Eligible Security.”
 
(b)           The Pledge Agreement is hereby amended by deleting the definition
of Eligible Security in Section 1.01 in its entirety and replacing it with the
following:

 
 

--------------------------------------------------------------------------------

 
 
“Eligible Security” means a note or bond of any Eligible Member payable or
registered to, or to the order of, National Rural, (A) in respect of which
(i) the outstanding principal amount under such note or bond, together with the
outstanding principal amount of any other notes or bonds of such Eligible Member
pledged hereunder or pledged to secure any other notes or bonds issued by
National Rural to Farmer Mac or any affiliate or sold by National Rural or any
affiliate to any trust whose beneficial ownership is owned or controlled by
Farmer Mac, does not aggregate more than $35 million; provided, however, that a
note or bond in excess of $35 million may be pledged hereunder but up to $35
million principal amount of such note or bond (considered together with any
other note or bond of such Eligible Member pledged hereunder or pledged to
secure any other notes or bonds issued by National Rural to Farmer Mac or any
affiliate or sold by National Rural or any affiliate to Farmer Mac, any
affiliate or any trust whose beneficial ownership is owned or controlled by
Farmer Mac) shall be counted in the Allowable Amount of such Eligible Security
(with the amount of any such excess recorded in Item 7 of the Certificate of
Pledged Collateral in the form of Annex A attached hereto), (ii) no default has
occurred in the payment of principal or interest in accordance with the terms of
such note or bond that is continuing beyond the contractual grace period (if
any) provided in such note or bond for such payment and (iii) no “event of
default” as defined in such note or bond (or in any instrument creating a
security interest in favor of National Rural in respect of such note or bond),
shall exist that has resulted in the exercise of any right or remedy described
in such note or bond (or in any such instrument); (B) which is not classified by
National Rural as a non-performing loan under generally accepted accounting
principles in the United States; and (C) which otherwise satisfies the criteria
set forth on Schedule I hereto, as such Schedule I may be amended from time to
time as mutually agreed upon in writing by Farmer Mac and National Rural, with
notice of any such amendment to the Collateral Agent prior to the pledge of such
Eligible Security.
 
(c)          The Pledge Agreement is hereby amended by deleting Section 2.01(a)
in its entirety and replacing it with the following:


(a)           National Rural shall make available to the Control Party, within
forty-five (45) days of a pledge of the Pledged Securities in connection with an
advance (or for a longer period as National Rural and the Control Party agree),
such back-up information as is reasonably necessary in order to allow the
Control Party to confirm compliance of such Pledged Securities to the requisite
criteria as outlined herein.  Upon receipt of the back-up information, the
Control Party shall have ninety (90) days to object in writing to the inclusion
of any item of the Pledged Securities as part of the Pledged Collateral.  If the
Control Party reasonably determines that any of the Pledged Securities do not
meet the criteria for Eligible Securities, then National Rural shall have
forty-five (45) days in which to provide substitute collateral, and the timeline
specified above for National Rural to make available back-up material and
confirmation shall also apply as to the substituted collateral.
 
(d)          The Pledge Agreement is hereby amended by adding new Section
2.11(f) as follows:

 
 

--------------------------------------------------------------------------------

 
 
(f)           the Allowable Amount of Pledged Collateral from Class B Members
does not constitute more than 20% of the aggregate amount of any notes or bonds:
(1) pledged hereunder; (2) pledged to secure any other notes or bonds issued by
National Rural or any affiliate to Farmer Mac or any affiliate; (3) sold by
National Rural or any affiliate to Farmer Mac or any affiliate; or (4) sold to
any trust whose beneficial ownership is owned or controlled by Farmer Mac or an
affiliate.
 
(e)          The Pledge Agreement is hereby amended by deleting Annex A to the
Pledge Agreement in its entirety and replacing it with Annex A attached to this
Amendment.


4.           GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, FEDERAL LAW.  TO THE EXTENT FEDERAL LAW
INCORPORATES STATE LAW, THAT STATE LAW SHALL BE THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED THEREIN.
 
5.           Inconsistency with Pledge Agreement.  Except as otherwise amended
or modified herein, the terms, conditions and provisions of the Pledge Agreement
remain in full force and effect.  In the event of any conflict or inconsistency
between the terms of this Amendment and the Pledge Agreement, the terms of this
Amendment shall control.


6.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.
 
FARMER MAC MORTGAGE
SECURITIES CORPORATION
   
By:
 
Title: 
 

 
FEDERAL AGRICULTURAL
MORTGAGE CORPORATION
   
By:
 
Title: 
 

 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE
CORPORATION
   
By:
 
Title: 
 

 
U.S. BANK NATIONAL ASSOCIATION
   
By:
 
Title: 
 

 

 
 

--------------------------------------------------------------------------------

 

ANNEX A
TO
PLEDGE AGREEMENT
 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
 
PLEDGE AGREEMENT DATED AS OF FEBRUARY 5, 2009
 
CERTIFICATE OF PLEDGED COLLATERAL FILED WITH
U.S. BANK NATIONAL ASSOCIATION, Collateral Agent
 
________________, Chief Executive Officer (or Chief Financial Officer or
Controller) and ____________________, Vice-President, respectively, of National
Rural Utilities Cooperative Finance Corporation, hereby certify to the Control
Party and the Collateral Agent under the above-mentioned Pledge Agreement as
amended to the date hereof (herein called the “Pledge Agreement”) as follows:
 
1.
The Allowable Amount of Pledged Collateral certified hereby, remaining on
deposit with the Collateral Agent, as shown on Schedule A hereto, is
  $                
2.
The Allowable Amount of Pledged Collateral certified hereby, being deposited as
shown on Schedule B hereto, is
  $                
3.
The aggregate principal amount of the Note(s) outstanding at the date hereof is
  $                
4.
The aggregate amount, if any, of the Note(s) to be issued on the basis of this
Certificate is
  $                
5.
The sum of amounts in items 3 and 4 is
  $                
6.
The aggregate amount by which the Allowable Amount of Pledged Collateral exceeds
the aggregate principal amount of the Note(s) outstanding (the sum of items 1
and 2 minus item 5) is
  $                
7.
The cumulative amount by which each Eligible Security listed on Schedule A or
Schedule B exceeds $35 million is
  $    

 

 
 

--------------------------------------------------------------------------------

 

ANNEX A
TO
PLEDGE AGREEMENT
 
8.
The Allowable Amount of Pledged Collateral which is included in items 1 and 2
above from Class B Eligible Members does not constitute more than 20% of the
aggregate amount of any notes or bonds: (1) pledged hereunder; (2) pledged to
secure any other notes or bonds issued by National Rural or any affiliate to
Farmer Mac or any affiliate; (3) sold by National Rural or any affiliate to
Farmer Mac or any affiliate; or (4) sold to any trust whose beneficial ownership
is owned or controlled by Farmer Mac or an affiliate.
                   
9.
To the knowledge of the undersigned, each Eligible Security from a Class A
Eligible Member the Allowable Amount of which is included in item 2 satisfies
the following criteria on the date of this Certificate:  (1) Long-Term Debt to
Net Utility Plant Ratio, as the average ratio of the most recent three full
calendar years for which financial information is available, does not exceed
90%; (2) Modified Debt Service Coverage Ratio—Distribution, as the average ratio
of the most recent three full calendar years for which financial information is
available, is greater than or equal to 1.35; (3) Equity to Total Assets Ratio,
as the average ratio of the most recent three full calendar years for which
financial information is available, is greater than or equal to 20%; and (4) the
Eligible Security has a Facility Rating by National Rural of “4.9” or lower.
                   
10.
To the knowledge of the undersigned, each Eligible Security from a Class B
Eligible Member the Allowable Amount of which is included in item 2 satisfies
the following criteria on the date of this Certificate:  (1) Equity to Total
Capitalization Ratio, as the average ratio of the most recent three full
calendar years for which financial information is available, is greater than or
equal to 25%; (2) Modified Debt Service Coverage Ratio—G&T, as the average ratio
of the most recent three full calendar years for which financial information is
available, is greater than or equal to 1.10; (3) Equity to Total Assets Ratio,
as the average ratio of the most recent three full calendar years for which
financial information is available, is greater than or equal to 10%; and (4) the
Eligible Security has a Facility Rating by National Rural of “4.9” or lower.
       

 

 
 

--------------------------------------------------------------------------------

 

ANNEX A
TO
PLEDGE AGREEMENT
 
11.
So far as is known to the undersigned, no Event of Default exists.
                   
12.
To the extent an Eligible Security listed on Schedule A or Schedule B has an
outstanding principal amount of more than $35 million, the Allowable Amount of
Pledged Collateral set forth in items 1 and 2 above reflects only $35 million
with respect to such Eligible Security (or a lesser amount representing the
difference between $35 million and the aggregate amount of any notes or bonds of
the same Eligible Member pledged or sold to Farmer Mac or any affiliate in any
previous transaction), with any excess above $35 million (or the lesser amount)
reflected in item 7 above.
                   
13.
Each Eligible Member whose notes are Pledged Securities has received or is
eligible to receive a loan or commitment for a loan from RUS or any successor
agency.
        



All terms which are defined in the Pledge Agreement are used herein as so
defined.
 
Dated:  _____________________
 

       
OF NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION

 

 
 

--------------------------------------------------------------------------------

 

ANNEX A
TO
PLEDGE AGREEMENT
 
PLEDGED SECURITIES ON DEPOSIT
 
SCHEDULE A TO OFFICERS’ CERTIFICATE
DATED
 
Eligible Securities
 
Name of Issuer
 
Allowable Amount (Item 1)
Pledged Securities
(Here List Securities)
  
 
  
 

 

 
 

--------------------------------------------------------------------------------

 

ANNEX A
TO
PLEDGE AGREEMENT
 
PLEDGED SECURITIES BEING DEPOSITED
 
SCHEDULE B TO OFFICERS’ CERTIFICATE
DATED
 
Eligible Securities
 
Name of Issuer
 
Allowable Amount (Item 2)
Pledged Securities
(Here List Securities)
  
 
  
 

 

 
 

--------------------------------------------------------------------------------

 